



Exhibit 10.1


Amendment Number 8
to
OEM Purchase and License Agreement
Between EMC Corporation and Brocade Communications, Inc.
OEM Agreement Number OEM 051208 Dated May 20, 2008
This Amendment Number 8 (“Amendment 7”) to the OEM Purchase and License
Agreement (“Original Agreement”) dated May 20, 2008 Brocade Communications
Systems, Inc., a Delaware corporation with an office located at 130 Holger Way,
San Jose, California 95134, and Brocade Communications Switzerland SarL., a
Geneva corporation with principal offices at 29 Route de l’Aeroport, Case
Postale 105, CH-1215, Geneva 15, Switzerland, (collectively, “Brocade”), and EMC
Corporation, 176 South Street, Hopkinton, MA 01748 together with its designated
Subsidiaries (“EMC”), and commences on the last date signed below (“Effective
Date”). The Original Agreement, as amended by Amendments 1 through 8, is
collectively referred to herein as the “Agreement.”
RECITALS
WHEREAS, the parties wish to amend the Agreement to add allow rebranding of
Brocade products as stated below.


NOW THEREFORE, in consideration of the above and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:




1.
Definitions. Unless otherwise specified in this Addendum, all definitions used
in this Addendum shall bear the meanings given to them in the Agreement.

a.
“Purpose” means the re-branding of certain Brocade Products by EMC or its
Rebranding Partners for the purpose of selling into the People’s Republic of
China (“PRC”)

b.
“Rebranding Partners” means entities with whom EMC has a written agreement for
the resale in the PRC of Products rebranded with the Rebranding Partner’s brand
as approved by Brocade and listed on Schedule 2 to this Amendment



2.
Right to Rebrand. EMC may request that Brocade allow rebranding of certain
Products pursuant to this Amendment. Brocade will consider each request in good
faith and respond to EMC within thirty days, or such other timeframe as the
parties mutually agree, indicating whether the request is granted or whether
Brocade has concerns that it would like to discuss with EMC. If Brocade has
concerns, then it will provide EMC with a reasonably detailed description of its
concerns, and the parties will meet to discuss those concerns. If the parties
cannot address the Brocade concerns to Brocade’s reasonable satisfaction within
sixty days, or such other timeframe as the parties mutually agree, then the
request will be deemed denied. The parties agree that EMC may, through its
Rebranding Partners, re-brand certain Brocade-manufactured Products set out in
Schedule 1 (as amended from time to time) in the PRC for the Purpose. No
re-branding will be permitted for sales of Products other than in connection
with the Purpose.



3.
Sales Pursuant to the Purpose. For any sales pursuant to the Purpose, the
parties agree as follows:



a.
EMC and the Rebranding Partners can rebrand and sell the Products on the terms
of this Amendment only, or as otherwise mutually agreed by the parties by
amendment to this Amendment 8.



b.
Brocade will supply the Products to EMC in accordance with the order process and
on the terms set out in the Agreement.



c.
EMC and the Rebranding Partners will manage and facilitate all warranty, support
and maintenance and other after-sales services with users as may arise during
the lifecycle of the Products in accordance with the terms of the Agreement. The
warranty, support and maintenance terms in the Agreement shall continue to apply
as between EMC and Brocade. Products rebranded with the Rebranding Partner’s
logo that are returned for either warranty or out of warranty repair, will be
returned to EMC with the Rebranding Partner’s logo intact. Brocade will not be
restoring the products to the as shipped configuration that was originally sold
to EMC. Products sold under this Addendum are not eligible for Refurbishment.



    
Amendment Number 8
 
1 of 6
Brocade Confidential Information
 
 

--------------------------------------------------------------------------------







Plan for managing DCN branded product with EMC for the first 90 days and
possibly thereafter:
•
EMC will return DCN branded product same in accordance with Exhibit D,
Repair/Refurbishment Procedures, by contacting Brocade Service with a serial
number to request a RMA, then shipping defective product back to Brocade.

•
Rather than repairing the product, Brocade Service will scrap the product, and
report back the serial number to EMC as a DCN branded product. No replacement
product will be shipped. (No certificate of destruction is required.)

•
Brocade will be responsible for reporting the individual serial number(s) back
to EMC as product is processed / scrapped, and also reporting the total volumes
on a Quarterly basis.

•
EMC and Brocade agree to manage returns via this scrap process for the initial
90 days of this Amendment, upon which time the parties will regroup to review
the volumes.

i.
If return volumes remain below 10 units per quarter, EMC and Brocade will
continue with this scrapping process and continue monitoring volumes on a
Quarterly basis.

ii.
If return volumes increase to 10 or more units per quarter, EMC and Brocade will
work together to define a new process to address such returns.



4.
Re-branding Requirements. When the Parties agree that EMC may re-brand any
Products pursuant to this Amendment, the following provisions shall apply:



a.
Comply with the principles of acceptable re-branding are set out at Schedule 2
of this Addendum;



b.
EMC will include the appropriate terms of this Amendment in its agreement with
the Rebranding Partners.



c.
EMC will provide point of sale reporting for all sales to users in the PRC.



d.
If a party materially breaches the terms of this Amendment, then the terms of
section 2.4 of the Agreement will apply (i.e., notice and opportunity to cure).
Nothing in the Addendum shall be deemed to limit either party’s obligations or
rights and remedies as defined in the Agreement.



5.
No Other Changes to Products. EMC may not tamper with, alter, amend or use the
Products other than as described in this Amendment. All product license
limitations and restrictions contained in the Agreement will continue to apply
with full force and effect.



6.
Relationship of the Parties. For the purposes of this Addendum, the relationship
between the Parties is one of supplier and purchaser only. EMC is not an agent,
distributor, employee nor a representative of Brocade.



7.
Intellectual Property



a.
Except as provided in this Amendment, all terms and conditions in the Agreement,
including Section 4, Intellectual Property Rights, shall remain in full force
and effect.



8.
Other provisions



a.
Upon termination of the Agreement or this Amendment for any reason, EMC will
immediately stop re-labelling all Products procured from Brocade under this
Amendment.



b.
Unless expressly set out in this Amendment, all terms of this Amendment are
subject to the terms of the Agreement, which remain unchanged and in full force
and effect.



c.
This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original and which together shall constitute one and the same
instrument. Such execution and delivery shall be considered valid, binding and
effective for all purposes. Once signed, any reproduction of this Amendment, a
Schedule thereto, or document associated with this Amendment made by reliable
means (for example, electronic image, photocopy or facsimile) will be considered
an original.







    
Amendment Number 8
 
2 of 6
Brocade Confidential Information
 
 

--------------------------------------------------------------------------------





[Remainder of Page Intentionally Left Blank]


    
Amendment Number 8
 
3 of 6
Brocade Confidential Information
 
 

--------------------------------------------------------------------------------





By their signatures below, the parties indicate their agreement to the terms and
conditions set forth in this Amendment. Facsimile signatures will be relied upon
as original signatures in all respects.


BROCADE COMMUNICATIONS SYSTEMS, INC.
 
 
EMC CORPORATION
 
Signature:
/s/ Harry Ault
 
 
Signature:
/s/ Jeff Bettencourt
 
Print Name:
Harry Ault
 
 
Print Name:
Jeff Bettencourt
 
Title:
VP, Global Partners
 
 
Title:
SVP, Connectrix
 
Date:
3/17/2016
 
 
Date:
3-31-16
 
 
 
 
 
 
 
 
BROCADE COMMUNICATIONS SWITZERLAND SARL
 
 
 
 
 
Signature:
/s/ Pierre Mattenberger
 
 
 
 
 
Print Name:
Pierre Mattenberger
 
 
 
 
 
Title:
Director
 
 
 
 
 
Date:
March 18th, 2016
 
 
 
 
 
 
 
 
 
 
 
 

[q216ex101legalstamp.jpg]
                        


    
Amendment Number 8
 
4 of 6
Brocade Confidential Information
 
 

--------------------------------------------------------------------------------





Schedule 1 - Applicable Products for Rebranding


DS300
DS6505
DS6510
DS6520


    
Amendment Number 8
 
5 of 6
Brocade Confidential Information
 
 

--------------------------------------------------------------------------------





Schedule 2 - Principles of Acceptable Use and Approved Rebranding Partners


1.
EMC can re-brand the Products with Rebranding Partner’s brand set out below in
Item 4 below and shall obtain Brocade’s written approval for each type of
Product it needs to re-brand:



2.
EMC shall affix the Rebranding Partner’s logo by replacing the EMC logo on the
front of the Products with the Rebranding Partner logo. After the replacement,
EMC’s logo shall not appear anywhere on the re-branded Product.



3.
Brocade will provide EMC with the label specification. Additionally, Brocade
will provide EMC with the name of Brocade’s label supplier so that EMC may order
such labels directly.



4.
Approved Rebranding Partners and Rebranding Logo as of the Effective Date



Digital China Data Services (HK) Limited
Suite 2008, 20/F, Devon House, Taikoo Place
979 King’s Road
Quarry Bay
Hong Kong
[dcnlogo.jpg]


    
Amendment Number 8
 
6 of 6
Brocade Confidential Information
 
 